
	

115 HR 1761 : Protecting Against Child Exploitation Act of 2017
U.S. House of Representatives
2017-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1761
		IN THE SENATE OF THE UNITED STATES
		June 5, 2017Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend title 18, United States Code, to criminalize the knowing consent of the visual depiction,
			 or live transmission, of a minor engaged in sexually explicit conduct, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Protecting Against Child Exploitation Act of 2017. 2.Sexual exploitation of childrenSection 2251 of title 18, United States Code, is amended—
 (1)by amending subsections (a) and (b) to read as follows:  (a)Any person who, in a circumstance described in subsection (f), knowingly—
 (1)employs, uses, persuades, induces, entices, or coerces a minor to engage in any sexually explicit conduct for the purpose of producing any visual depiction of such conduct, or transmitting a live visual depiction of such conduct;
 (2)produces or causes to be produced a visual depiction of a minor engaged in any sexually explicit conduct where the production of such visual depiction involves the use of a minor engaging in sexually explicit conduct and such visual depiction is of such conduct;
 (3)transmits or causes to be transmitted a live visual depiction of a minor engaged in any sexually explicit conduct;
 (4)has a minor assist any other person to engage in any sexually explicit conduct during the commission of an offense set forth in paragraphs (1) through (3) of this subsection; or
 (5)transports any minor in or affecting interstate or foreign commerce with the intent that such minor be used in the production or live transmission of a visual depiction of a minor engaged in any sexually explicit conduct,
 shall be punished as provided under subsection (e).(b)Any parent, legal guardian, or person having custody or control of a minor who, in a circumstance described in subsection (f), knowingly permits such minor to engage in, or to assist any other person to engage in, sexually explicit conduct knowing that a visual depiction of such conduct will be produced or transmitted shall be punished as provided under subsection (e).;
 (2)in subsection (c)— (A)in paragraph (1)—
 (i)by striking employs, uses, persuades, induces, entices, or coerces any minor to engage in, or who has a minor assist any other person to engage in, any sexually explicit conduct and inserting engages in any conduct described in paragraphs (1) through (5) of subsection (a); and
 (ii)by striking , for the purpose of producing any visual depiction of such conduct,; (B)in paragraph (2)(A), by inserting after transported the following: or transmitted; and
 (C)in paragraph (2)(B), by inserting after transports the following; or transmits; (3)by adding at the end the following:
				
 (f)The circumstances referred to in subsections (a) and (b) are— (1)that the person knows or has reason to know that such visual depiction will be—
 (A)transported or transmitted using any means or facility of interstate or foreign commerce; (B)transported or transmitted in or affecting interstate or foreign commerce; or
 (C)mailed; (2)the visual depiction was produced or transmitted using materials that have been mailed, or shipped or transported in or affecting interstate or foreign commerce by any means, including by computer;
 (3)such visual depiction has actually been— (A)transported or transmitted using any means or facility of interstate or foreign commerce;
 (B)transported or transmitted in or affecting interstate or foreign commerce; or (C)mailed; or
 (4)any part of the offense occurred in a territory or possession of the United States or within the special maritime and territorial jurisdiction of the United States.
 (g)Notwithstanding any other provision of this section, no criminal charge under subsection (a)(3) may be brought against an electronic communication service provider or remote computing service provider unless such provider has intentionally transmitted or caused to be transmitted a visual depiction with actual knowledge that such depiction is of a minor engaged in sexually explicit conduct, nor may any such criminal charge be brought if barred by the provisions of section 2258B..
 3.Limited liability for certain persons when responding to search warrants or other legal processSection 2258B of title 18, United States Code, is amended— (1)in subsection (a), by inserting from the response to a search warrant or other legal process or before from the performance; and
 (2)in subsection (b)(2)(C), by inserting the response to a search warrant or other legal process or to before the performance of any responsibility.  Passed the House of Representatives May 25, 2017.Karen L. Haas,Clerk 